PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence entered on September 2, 2010, in Duval County Circuit Court case number 16-2008-CF-009644-AXXX-MA, rendition of which was postponed pending rendition of the October 26, 2010, order denying petitioner’s timely motion to withdraw a plea after sentencing, is granted. Upon issuance of mandate, the clerk shall furnish a copy of this opinion to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
BENTON, C.J., ROBERTS and RAY, JJ., concur.